                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 TERRY ADAMS #268663,

         Plaintiff,
                                                                 Case No. 1:19-CV-142
 v.
                                                                 HON. GORDON J. QUIST
 JOHN DOBIAS, et al.,

       Defendants.
 _____________________/

                             OPINION AND ORDER ADOPTING
                             REPORT AND RECOMMENDATION

       Plaintiff, Terry Adams, a prisoner in a Michigan Department of Corrections (MDOC)

facility, brought this pro se civil rights action pursuant to 42 U.S.C. § 1983, alleging that Defendant

John Dobias and two unidentified officers used excessive force against him by placing handcuffs

too tight, in violation of the Eighth Amendment, when transporting Adams to a different

correctional facility. Dobias filed a motion for summary judgment, arguing that Adams failed to

exhaust his administrative remedies. (ECF No. 12.) On October 11, 2019, Magistrate Judge

Phillip Green submitted a Report and Recommendation (R & R) recommending that this Court (1)

grant Dobias’s motion for summary judgment and dismiss Adams’s claim against Dobias without

prejudice for failure to properly exhaust administrative remedies; (2) dismiss Adams’s claim

against the two unidentified officers for failure to timely effectuate service; and (3) terminate this

matter. (ECF No. 20.)

       Adams objected to the R & R. (ECF No. 24.) Upon receiving objections to an R & R, the

district judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). This
Court may accept, reject, or modify any or all of the magistrate judge’s findings or

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). After conducting a de novo

review of the R & R, the Objections, and the pertinent portions of the record, the Court concludes

that the R & R should be adopted as the Opinion of the Court.

       Proper exhaustion of administrative remedies requires “compliance with an agency’s

deadlines and other critical procedural rules because no adjudicative system can function

effectively without imposing some orderly structure on the course of its proceedings.” Woodford

v. Ngo, 548 U.S. 81, 90–91, 126 S. Ct. 2378, 2386 (2006). In the instant case, the magistrate judge

found that Adams had not properly exhausted his administrative remedies because, although he

pursued a grievance regarding his claim of excessive force against Dobias, the grievance was

rejected as untimely at all three steps of the grievance process. Prior to submitting a grievance, a

prisoner is required to attempt to resolve the issue with the staff member involved within two

business days of becoming aware of the a grievable issue. Mich. Dep’t of Corr. Policy Directive

03.02.130 ¶ P. If the attempt is unsuccessful, the prisoner must submit a Step I grievance within

five business days after attempting to resolve the matter with staff. Id. at ¶ V. The events at issue

in this case occurred on February 6, 2018. Adams first submitted a corresponding Step I grievance

on September 17, 2018, more than seven months later.

       Adams first objects to the R & R by asserting that “the ongoing medical condition doctrine”

renders his September 17, 2018, Step I grievance timely. But that is a misunderstanding of the

doctrine. Under the doctrine, “claims relating to an ongoing medical condition arising before, as

well as after, the relevant grievance was filed may be considered exhausted.” Ellis v. Vadlamudi,

568 F. Supp. 2d 778, 782 (E.D. Mich. 2008). In other words, had Adams properly grieved his

excessive force claim (and the related medical condition) shortly after the incident in February



                                                 2
2018, any claims related to ongoing or lingering pain and suffering originating from the incident

would also be exhausted. The ongoing medical condition doctrine does not save Adams’s claim.

       Adams next objects to the magistrate judge’s statement that Adams did not allege that he

submitted any other grievance that he properly pursued through all three steps of the grievance

process. (See R & R, ECF No. 20 at PageID.112.) Adams contends that he did submit a Step I

grievance for bruises on his left hand, but then he was again transferred to another facility.

(Objections, ECF No. 24 at PageID.125.) Thus, there was nothing incorrect about the magistrate

judge’s statement—Adams did not properly pursue any other grievance through all three steps of

the grievance process, as he stopped after Step I.

       Finally, Adams objects to the magistrate judge’s recommendation that his claims be

dismissed against the unidentified officers for failure to effectuate service. Adams argues that

because he was granted in forma pauperis status and the U.S. Marshal Service has made no

comment regarding the location of the unknown Defendants, he should be granted discovery and

time to identify the unknown officers. However, as the magistrate judge pointed out, at the time

that the R & R was submitted, Adams had neither requested an extension of time nor requested

assistance in learning the identity of the two unknown Defendants.

       Under Federal Rule of Civil Procedure 4(m), Adams had 90 days from the filing of his

complaint to serve the unidentified Defendants. Only if Adams shows “good cause for the failure”

to effectuate service, must the court extend the time for service. Id. Adams has not shown good

cause. Nearly six months passed between the time the Court ordered service of the complaint and

when the R & R was submitted, and in that time, Adams did nothing to discover the identities of

the two unknown officers to aid the U.S. Marshals in locating Defendants for service. “Although

the Marshal had a duty to serve [the unidentified Defendants], Plaintiff could not sit by in silence



                                                 3
when he knew that service had not been executed.” VanDiver v. Martin, 304 F. Supp. 2d 934, 943

(E.D. Mich. 2004).

       While [Adams] and other incarcerated plaintiffs proceeding in forma pauperis may
       rely on service by the U.S. Marshals, a plaintiff may not remain silent and do
       nothing to effectuate such service. At a minimum, a plaintiff should request service
       upon the appropriate defendant and attempt to remedy any apparent service defects
       of which a plaintiff has knowledge.

Rochon v. Dawson, 828 F.2d 1107, 1110 (5th Cir. 1987).

       THEREFORE,

       IT IS HEREBY ORDERED that the October 11, 2019, Report and Recommendation

(ECF No. 20) is adopted as the Opinion of this Court. Plaintiff’s Objections (ECF No. 24) are

overruled.

       IT IS FURTHER ORDERED that Defendant Dobias’s Motion for Summary Judgment

Based on Failure to Exhaust (ECF No. 12) is granted. Plaintiff’s claim against Defendant Dobias

is dismissed without prejudice.

       IT IS FURTHER ORDERED that Plaintiff’s claims against Unknown Parties #1 and #2

are dismissed without prejudice for failure to timely effectuate service.

       This case is concluded. A separate judgment will enter.




Dated: December 11, 2019                                    /s/ Gordon J. Quist
                                                           GORDON J. QUIST
                                                     UNITED STATES DISTRICT JUDGE




                                                4
